  Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 1 of 12 PageID# 4499




                    IN THE UNITED STATES DISTRICT COURT FOR                          WOPENCOUHT
                              EASTERN DISTRICT OF VIRGnNlA

                                        Alexandria Division
                                                                                    JUN 2 4 2021

                                                                                CLERK. U.S. DISTRICT COURT
 UNITED STATES OF AMERICA                                                          &l FXANDRIA. VIRGINIA


         V.                                            No. l:15-CR-290

 JOSE DEL TRANCITO GARCIA-TERUEL,

         Defendant.



                                       PLEA AGREEMENT

        Raj Parekh, Acting United States Attorney for the Eastern District of Virginia;

undersigned counsel for the United States; the defendant, Jose del Trancito Garcia-Teruel; and

the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules

of Criminal Procedure. The terms of this Plea Agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to plead guilty to Count One of the Indictment, charging the

defendant with conspiracy to distribute five kilograms or more ofcocaine, knowing and

intending that it will be unlawfully imported into the United States, in violation of21 U.S.C.

§§ 963, 960(a), 959(a). The maximum penalties for this offense are: a mandatory minimum term

ofimprisonment of 10 years, a maximum term of life in prison, a maximum fine of$10,000,000,

forfeiture of assets as outlined below, a special assessment pursuant to 18 U.S.C. § 3013, and a

minimum term of supervised release of five years. The defendant understands that any

supervised release term is in addition to any prison term the defendant may receive, and that a

violation of a term of supervised release could result in the defendant being returned to prison for

the full term of supervised release.
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 2 of 12 PageID# 4500
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 3 of 12 PageID# 4501
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 4 of 12 PageID# 4502
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 5 of 12 PageID# 4503
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 6 of 12 PageID# 4504
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 7 of 12 PageID# 4505
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 8 of 12 PageID# 4506
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 9 of 12 PageID# 4507
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 10 of 12 PageID# 4508
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 11 of 12 PageID# 4509
Case 1:15-cr-00290-LO Document 379 Filed 06/24/21 Page 12 of 12 PageID# 4510
